The controlling questions presented by this appeal are in all respects similar to those in the case of Daniel Pinkerton v. State, ante, p. 472, 198 So. 157, and the opinion rendered therein, governs this appeal.
Upon the authority, therefore, of Daniel Pinkerton v. State, supra, the judgment of the court below, upon which the instant appeal is predicated, is reversed, set aside and held for naught, and judgment is here rendered discharging this appellant from custody, and it is so ordered.
Reversed and rendered. *Page 485